contact person identification_number telephone number employer identification no internal_revenue_service washington d c release number release date date date sec_4941 -- excise_taxes on acts of self-dealing excise_taxes on acts of self-dealing sec_664 -- charitable_remainder_trust sec_664 charitable_remainder_trust sec_664 definition sec_664 charitable_remainder_unitrust legend trust settlors n charity dear this is in reply to trust’s request dated date for a ruling that the proposed judicial reformation will not constitute an act of self-dealing as defined in sec_4941 of the internal_revenue_code code facts by its terms trust is an trust was established by settlors who are husband and wife irrevocable net_income with makeup charitable_remainder_unitrust nimcrut as originally executed trust provides that in each taxable_year of the trust the trustees shall pay the unitrust_amount to settlors after the death of the first settlor the unitrust_amount is to be paid to the surviving settlor until death trust defines the unitrust_amount as the lesser_of i the trust income for the taxable_year as defined in sec_643 and ii eight percent of the net fair_market_value of the trust assets valued as of the first day of each taxable_year of the trust plus any amount of income of the trust that is in excess of eight percent for such taxable_year but only to the extent that the aggregate of the unitrust amounts paid in prior taxable years was less than the aggregate eight percent determined for all such prior taxable years the nimcrut provisions trust provides that upon termination of the non-charitable interests the then trustees shall distribute all of the remaining principal and income to such charitable_beneficiary or beneficiaries as may have been designated in writing by settlors or the survivor of them each of which then qualifies as an organization described in sec_170 of the code and for which a deduction is allowed for estate and or gift_tax purposes under sec_2055 and sec_2522 as the case may be and other applicable provisions of the code in default of such a designation by settlors or subject_to any partial designation the principal shall be paid to the n charity or if qualify under the above tax provisions to such similar organization s as the then trustees may determine in their sole discretion it is not then in existence or does not settlors wanted and thought they had executed a_trust in which the nimcrut provisions were applicable so long as trust held certain specified contributed_property if the property was sold then the settlors wanted the trust to then convert to a charitable_remainder_trust crut to correct the scrivener’s error the trustees filed a petition with the appropriate state court requesting a reformation of the trust the requested reformation provided that once certain contributed_property was sold by the trust the unitrust_amount during the remaining unitrust period shall be an amount equal to eight percent of the net fair_market_value of the trust assets valued as of the first day of each taxable_year of the trust the state court granted the request to reform the trust converting the nimcrut provisions to an amount based solely on the value of trust assets on the date on which certain assets contributed to trust were sold the court’s order provides that the reformation will be effective on the date when the internal_revenue_service approves such reformation settlors have submitted affidavits stating that when they executed the trust they intended and believed that the trust should be drafted so that in the beginning it would be a nimcrut and that upon the sale of certain trust property the trust would convert into a crut in the taxable_year after the year in which the trust property was sold settlors have also represented that from the inception of the trust until the present day no deduction has been allowed for any income_interest that either settlor has received or been entitled to receive under sec_170 sec_2055 or sec_2522 of the code also notes in the handwriting of the drafting attorney who is now incapacitated indicate that the trust was supposed to be a crut instead of a nimcrut after the property was sold addition all parties to the trust including the charitable_beneficiary have consented in writing to the reformation of the trust in rulings requested whether the date judicial reformation of and amendment to the trust ab initio violate sec_664 of the code and the reformed and amended trust continues to qualify as a charitable_remainder_unitrust under sec_664 under sec_4941 of the code whether a proposed judicial reformation of the trust will be an act of self-dealing law issue sec_664 of the code provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust - a from which a fixed percentage which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or a part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of the remainder_interest passing to charity is at least percent of the initial net fair_market_value of all property placed in the trust sec_664 of the code provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year - a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the trust amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 of the income_tax regulations regulations provides in part that a charitable_remainder_trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court issue sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes a person who is a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_4941 and other provisions apply as if such trust were a private_foundation sec_4947 a of the code provides in pertinent part that the provisions of sec_4947 do not apply with respect to the amounts payable under the terms of such split-interest trust to its income beneficiaries sec_53_4947-1 and sec_53_4947-1 example of the foundation and similar excise_tax regulations foundation regulations indicate in pertinent part that the payments of income under the term of the trust by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4941 analysis issue a modification or reformation of a charitable_remainder_trust does not violate sec_664 of the code if the modification or reformation is necessary to conform the trust instrument to the grantor’s intent and the other evidence presented indicates that the provisions of the trust as originally drafted are contrary to the intent of settlors in this case an examination of the trust instrument based on an analysis of the facts submitted and representations made we have determined that the state court’s reformation of the trust is consistent with applicable state law as it would be applied by the highest court of the state we therefore conclude that the judicial reformation of trust does not violate sec_664 of the code further the judicial reformation of trust will not adversely affect trust’s qualification as a valid crut under sec_664 issue as a charitable_remainder_unitrust under sec_664 of the code trust is a split- interest trust described in sec_4947 by being described in sec_4947 trust is subject_to the provisions of sec_4941 and certain other provisions as if were a private_foundation a private_foundation is subject_to sec_4941 which imposes an excise_tax on acts of self-dealing settlors are disqualified persons with respect to trust because they are substantial contributors to trust the income beneficiaries are disqualified persons because they are the settlors of the trust therefore because the proposed judicial reformation of the trust based on a drafting error may have the effect of increasing the annual amount payable to the settlors any such increase could be considered to be a transfer to or use by or for the benefit of a disqualified_person of income or assets of a private_foundation and may be considered to be an act of self-dealing under sec_4941 it however under sec_4947 of the code the self-dealing rules of sec_4941 do not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries as long as no deduction was allowed for such income_interest under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary the settlors have submitted an affidavit stating that that no deduction under the above code sections was taken by the settlors with respect to any amounts of income payable to them by the trust as a result the self-dealing rules of sec_4941 do not apply to the settlors as income beneficiaries regarding whether the settlors as substantial contributors are subject_to the self-dealing rules of sec_4941 of the code the circumstances presented above indicate that there is no act of self-dealing since we are satisfied that the signatory parties to the trust never intended to have the provisions of the nimcrut continue after the specified trust property was sold certain facts are indicative of this intent such as the fact that notes in the handwriting of the drafting attorney who is now incapacitated indicate that the trust was supposed to be a crut instead of a nimcrut after the property was sold drafting error and that they never intended to have the nimcrut continue after the property was sold and that they intended the trust to be a crut after the property was sold in addition the settlors have submitted an affidavit representing that there was a rulings the date judicial reformation of and amendment to the trust ab initio do not violate sec_664 of the code and the reformed and amended trust will not adversely affect trust's qualification as a valid charitable_remainder_unitrust under sec_664 under sec_4941 of the code the proposed judicial reformation of the trust will not be an act of self-dealing this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based this ruling is limited to the issues discussed above it does not extend to an examination and approval of trust under all the requirements of sec_664 but only to the impact of a judicial reformation on its qualification as a crut this ruling does not cover any other issue or statute whether or not discussed in the instant ruling_request this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager technical group enclosure notice
